June 16,2010 QMM: NYSE Amex QTA: TSX Venture NR-10-10 QUATERRA ANNOUNCES COMMENCEMENT OF DRILLING AT SW TINTIC, DUKE ISLAND AND WILLOW CREEK PROJECTS Work about to begin on central Mexican properties under Goldcorp agreement VANCOUVER, B.C. — Quaterra Resources Inc. today announced that Freeport-McMoRan Mineral Properties Inc. (FMMP), a subsidiary of Freeport-McMoRan Copper & Gold Inc. (NSYE:FCX), has commenced drilling on Quaterra’s Southwest Tintic porphyry copper project in Utah. FMMP plans to drill several shallow RC holes and at least one deep core hole to test anomalies identified by its 2009 magnetotelluric/induced polarization (MT/IP) ground geophysical survey. Duke Island, Alaska Drilling has also commenced on the Company’s Duke Island copper-nickel-platinum property in southeast Alaska. Copper Ridge Explorations Inc. has begun a 1,500-meter core drilling program that will target high grade massive to semi-massive Cu-Ni-PGE sulphide mineralization within the Marquis Zone of this ultramafic intrusive complex. Willow Creek, Montana Quaterra has also begun drilling at its Willow Creek porphyry molybdenum prospect in southwestern Montana, 40 miles southeast of Missoula and 10 miles northwest of Phillipsburg. One deep core hole is in progress near the site of a 1979 Exxon core hole to evaluate the significance and accuracy of reported but unconfirmed molybdenum mineralization. Central Mexican properties under Goldcorp agreement Work completed and planned with Goldcorp Inc. under the Mexico Investment Framework Agreement (IFA) includes: · Mirasol. Seven core holes (3,339 meters) have been completed with two additional holes planned. Drilling has targeted epithermal gold mineralization at the Aguila prospect and several induced polarization anomalies. · Americas. Nine lines of IP have defined a strong IP anomaly below and adjacent to Quaterra drill hole AMD-3, which intersected 12 meters averaging 59g/tonne silver. Drilling will begin sometime late in July or in August. · Sierra Sabino. Goldcorp has designated this property as an Advanced Project under the terms of the IFA. A 1,500-meter core drilling program will begin in the next two weeks to test at least four separate targets identified by mapping, geochemistry and IP. Nieves At the Nieves project, Zacatecas, Mexico, an IP survey, metallurgical testwork and an updated NI43-101 report are in progress. The Company and 50% joint-venture partner Blackberry Ventures 1, LLC, expect this work to be completed within two months. “Drill programs are planned for eight properties this year,” says Quaterra President and CEO Thomas Patton. “There will be a steady flow of results from these programs through the year which will be released as they become available.” Quaterra Resources Inc. is a junior exploration company focused on making significant mineral discoveries in North America. The Company uses in-house expertise and its extensive network of consultants, prospectors and industry contacts to identify, acquire and evaluate prospects in mining-friendly jurisdictions with the potential to host large and/or high grade base metal, precious metal or uranium deposits. On behalf of the Board of Directors, “Thomas Patton” Dr.
